Case 19-24296-GLT        Doc 48   Filed 03/10/20 Entered 03/10/20 16:04:12    Desc Main
                                  Document     Page 1 of 1

                                                                             FILED
                  IN THE UNITED STATES BANKRUPTCY COURT                      3/10/20 3:01 pm
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA                    CLERK
                                                                             U.S. BANKRUPTCY
IN RE:                                                                       COURT - :'3$

DAVID WILLIAM EWING,                            Bankruptcy No. 19-24296-GLT

               Debtor,                          Chapter 13

COMMUNITY BANK, N.A. ,                          Document No.

               Movant,                          Related to Doc. Nos. 34 & 417
         vs.

DAVID WILLIAM EWING,

               Respondent.


                                   ORDER OF COURT

         It is hereby ORDERED, ADJUDGED and DECREED that the hearing on

Community Bank N.A.’s Motion for Relief from the Automatic Stay Under Section 362

Pursuant to Bankruptcy Rule 4001 [Doc. No. 34] is continued to _________________
                                                                May 20, 2020

at 9 a.m.
____,     in CourtroomatA______________.
       ____________       54th Floor U.S. Steel Tower, 600 Grant St., Pittsburgh PA.



Date: _____________________
        3/11/20                                      _______
                                                          ___
                                                          ____
                                                             _____
                                                                 ____
                                                                   _________ _________
                                                   ____________________________
                                                   United
                                                      ted
                                                        d States
                                                          Sta
                                                            atte
                                                               es Ba
                                                                  B
                                                                  Bankruptcy
                                                                   ankkrupttcyy Judge
          cm: Robert Lampl, Esq.
